UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                               No. 00-30576
                             Summary Calendar



                              IRAJ HORMOZI,

                                                   Plaintiff-Appellant,


                                  VERSUS


             GULF STATE UTILITIES; ENTERGY CORPORATION,

                                                  Defendants-Appellees.




             Appeal from the United States District Court
                 For the Middle District of Louisiana
                               (96-CV-3222)
                             November 9, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Iraj   Hormozi   was    employed     by   Gulf   State   Utilities,

Inc./Entergy for 14 years as an engineer at a nuclear generating

plant in Louisiana.     In 1994 Entergy implemented a new employee

evaluation process wherein it ranked all of its employees by

performance and potential as compared to their peers.          Employees


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
ranked in group 9, the lowest performance category, were given the

option of accepting a voluntary severance package and signing a

release or      beginning   an   action     plan   designed   to   improve     the

employee’s performance over the next year.            Hormozi was ranked in

group 9 and elected to accept a severance package and execute a

release of his claims against Entergy in consideration of the

payment of $22,169.39. In June 1996 Hormozi filed suit against his

former employer alleging discrimination on the basis of age and

national origin and state law claims of intentional infliction of

emotional distress, defamation, and breach of contract.                  Hormozi

named as defendants Entergy Gulf States, Inc., Entergy Corporation,

and   Entergy    Operations,     Inc.       (collectively     referred    to   as

“defendants”).     Defendants filed a motion for summary judgment on

the grounds of the release and settlement agreement.               The district

court granted this summary judgment but it was reversed on appeal

to this Court.     Upon remand, defendants filed a second motion for

summary judgment on the grounds that plaintiff had failed to

produce sufficient evidence upon which a jury could find that his

termination was the result of age discrimination.                  The district

court again granted this summary judgment in favor of defendants

and Hormozi timely appeals to this Court again.

      We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.           For the reasons stated

by the district court in its ruling on motion for summary judgment

filed April 4, 2000, we affirm the final judgment entered on April

                                        2
5, 2000, which granted defendants’ motion for summary judgment.

               AFFIRMED.




                                3